Name: Commission Regulation (EEC) No 689/87 of 10 March 1987 correcting Regulation (EEC) No 63/87 amending for the seventh time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 87 Official Journal of the European Communities No L 66/5 COMMISSION REGULATION (EEC) No 689/87 of 10 March 1987 correcting Regulation (EEC) No 63/87 amending for the seventh time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts  In Article la ( 1 ), the second indent is replaced by : '  5 mm high, if the nominal volume of the container is 20 cl or more but not more than 100 cl,\  In Annex IV, chapter IV, 'Austria' :  Third line, second column : 'Blauer Spatburgunder' is replaced by : 'Blauer SpÃ ¤tburgunder, Blauburgunder, Pinot noir . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 536/87 (2), and in particular Article 54 (5) thereof, Whereas Commission Regulation (EEC) No 997/81 (3), as last amended by Regulation (EEC) No 63/87 (4), lays down detailed rules for the description and presentation of wines and grape musts ; whereas a check has revealed errors in the text of the said Regulation ; whereas, there ­ fore, the Regulation in question should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 997/81 is hereby amended as follows :  Fourth line, second column : 'Blauburgunder, Pinot noir' is deleted. 2. The second indent of the second paragraph of Article 2 of Regulation (EEC) No 63/87 is replaced by the following : '  Article 1 (4) (a) shall apply from 1 May 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 55, 25 . 2 . 1987, p. 1 . (3) OJ No L 106, 16 . 4 . 1981 , p. 1 . (4) OJ No L 8 , 10 . 1 . 1987, p. 38 .